Case 1:15-cv-06549-CM-RWL Document 330 Filed 12/18/19 Page 1 of 1
Case 1:15-cv-06549-CM-RWL Document 324-1 Filed 12/17/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

IN RE NAMENDA INDIRECT PURCHASER __ ) Case No.: 1° CRS
LITIGATION ) —  *DCSDNY
) - SOCUMENT
[MSP Action] ) “ELECTRONIC
, € NICALLY FY
| BOC #: LED
| PATE FILED: | 2 -) $2) q |
| ORDER ——————— |

 

 

 

 

WHEREAS, on December 10, 2019, the Court issued an order that “Plaintiff in the SBF
Action shall share all prior discovery collected in connection with this case and the Direct
Purchaser Action with the MSP Plaintiffs.” ECF No. 314 § 7.

WHEREAS, binding Plaintiffs MSP Recovery Claims, Series LLC and MSPA Claims 1,
LLC to the Protective Order governing this litigation (ECF No. 143) would facilitate the
production to them of Highly Confidential and Confidential material.

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

Plaintiffs MSP Recovery Claims, Series LLC and MSPA Claims 1, LLC are deemed
party to, and bound by, the Protective Order governing this litigation.
IT IS SO ORDERED.

Dated: J! f 2019

 

 ——

Hon. Robert W. Lehrburger

 

Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York

Dated: December 17, 2019
